DETAILED ACTION

This is the initial Office action based on the application filed on January 21, 2021. Claims 1-20 are currently pending and have been considered below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US Patent Application Publication 2017/0195416) in view of Ameixiera (US Patent Application Publication 2017/0086159).

	Claims 1, 15 and 16: Swanson discloses a method, non-transitory computer-readable storage medium and a device discloses comprising: 
obtaining historical data synchronization information of adjacent nodes connected to a target node [0045]. [See at least determining with which device to synchronize based on at least various listed historical factors.]
determining selection weight values for each of the adjacent nodes according to the historical data synchronization information, the selection weight values being used for measuring efficiency of the adjacent nodes synchronizing data to the target node [0045]. [See at least using weights to identify the preferable nodes to connect to for synchronization.]

Swanson alone does not explicitly disclose selecting, according to the selection weight values of the adjacent nodes, a target adjacent node for synchronizing data to the target node; and synchronizing target data from the target adjacent node with the target node.
However, Swanson [0045] discloses identifying nodes to connect to, based at least on weights, for synchronization; And Ameixiera [0178] discloses identifying which node to connect to based at least on historical values.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Swanson with Ameixiera. One would have been motivated to do so in order to identify which nodes to synchronize from.
Claims 2 and 17: Swanson as modified discloses the method and the device of Claims 1 and 16 above, and Swanson in view of Ameixiera further disclose wherein the selecting, according to the selection weight values of the adjacent nodes, a target adjacent node for synchronizing data to the target node further comprises: detecting whether the adjacent nodes connected to the target node have data that needs to be synchronized to the target node, to obtain candidate adjacent nodes that need to synchronize data to the target node; and selecting, according to the selection weight values of the candidate adjacent nodes, the target adjacent node from among the candidate adjacent nodes for synchronizing data to the target node [See at least Swanson [0019] notifying connected device that synchronization is required. And see Ameixiera [0178], for the same reasons as described above, identifying which node to connect to.]
Claim 3: Swanson as modified discloses the method of Claim 1 above, and Swanson in view of Ameixiera further disclose wherein the selecting, according to selection weight values of the candidate adjacent nodes, the target adjacent node from among the candidate adjacent nodes for synchronizing data to the target node comprises: determining a candidate adjacent node from the candidate adjacent nodes with the highest selection weight value as the target adjacent node. [See at least Swanson [0045] identifying which nodes to connect to based at least on a rank and see Ameixiera [0177], for the same reasons as described above, identifying which node to connect to.]
Claims 4 and 18: Swanson as modified discloses the method and the device of Claims 1 and 16 above, and Swanson in view of Ameixiera further disclose wherein the obtaining historical data synchronization information of adjacent nodes connected to a target node comprises: detecting whether the adjacent nodes connected to the target node have data that needs to be synchronized to the target node, to obtain candidate adjacent nodes that need to synchronize data to the target node; and obtaining historical data synchronization information of the candidate adjacent nodes. [See at least Swanson [0019] notifying connected device that synchronization is required. And see Swanson [0045], identifying historical data for synchronization. Also, see Ameixiera [0178] for identifying which node to connect to based at least on synchronization historical values.]
Claim 12: Swanson as modified discloses the method of Claim 1 above, and Swanson in view of Ameixiera further disclose wherein the distributed system comprises a blockchain system, the target data comprises complete block data, and the selecting, according to the selection weight values of the adjacent nodes, a target adjacent node for synchronizing data to the target node, and synchronizing target data in the target adjacent node to the target node comprises: selecting, according to the selection weight values of the adjacent nodes, a second target adjacent node for synchronizing the complete block data to the target node, and synchronizing the complete block data from the second target adjacent node [See at least Swanson [0019] notifying connected device that synchronization is required. And see Swanson [0045], identifying historical data for synchronization. Also, see Ameixiera [0178] for identifying which node to connect to based at least on synchronization historical values.]



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US Patent Application Publication 2017/0195416) in view of Ameixiera (US Patent Application Publication 2017/0086159) and further in view of Ritter (US Patent Application Publication 2017/0161296).

Claim 8: Swanson as modified discloses the method of Claim 1 above, but Swanson alone does not explicitly disclose wherein the synchronizing target data in the target adjacent node to the target node comprises: transmitting a download request for the target data to the target adjacent node, to cause the target adjacent node to transmit the target data to the target node according to the download request; and in the process of synchronizing target data in the target adjacent node to the target node, when synchronization of the target data fails, recording an error count in the data synchronization between the target node and the target adjacent node.
However, Swanson [0019, 0045] discloses synchronizing data by synchronizing to another node, which is analogous to downloading the data. Ritter [0038] further discloses keeping a count of synchronization fails.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Swanson with Ritter. One would have been motivated to do so that “a message or notification may be sent to one or more users to resolve or expedite the resolution the error”.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US Patent Application Publication 2017/0195416) in view of Ameixiera (US Patent Application Publication 2017/0086159) and further in view of Zhang et al (US Patent Application Publication 2019/0278758).


Claim 9: Swanson as modified discloses the method of Claim 1 above, but Swanson alone does not explicitly disclose wherein the distributed system comprises a blockchain system, the target data comprises block header data and complete block data, and the selecting, according to the selection weight values of the adjacent nodes, a target adjacent node for synchronizing data to the target node, and synchronizing target data in the target adjacent node to the target node comprises: selecting, according to the selection weight values of the adjacent nodes, a first target adjacent node for synchronizing the block header data to the target node, and synchronizing the block header data from the first target adjacent node; and selecting, according to the selection weight values of the adjacent nodes after the block header data is synchronized, a second target adjacent node for synchronizing the complete block data to the target node, and synchronizing the complete block data from the second target adjacent node.
However, Zhang [0003] discloses synchronizing block headers in a blockchain environment and Swanson [0045], as described above, discloses selecting nodes based at least on a weight.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Swanson with Zhang. One would have been motivated to do so in order to synchronize only a header block and not the full data of a node.




Allowable Subject Matter
Claims 5-7, 10-11, 13-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li et al (2020/0076603) describes at least block height in a blockchain;
Thompson (2020/0204352) describes at least block height and block header in a blockchain.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163